PER CURIAM.
The wife makes a wide-ranging argument that she was financially shortchanged in the dissolution judgment. From our review of the record, we cannot say that the court abused its discretion. In order to obviate the possibility of a later dispute, we hereby construe the provision which gives the wife sole possession of the marital home for a year but requires her to be solely responsible for the mortgage and insurance to mean that she will be entitled to credit for one half of these payments upon the sale of the home now owned as tenants in common by reason of the dissolution. Rubino v. Rubino, 372 So.2d 539 (Fla. 1st DGA 1979). As construed, the judgment is affirmed.
OTT, C.J., and GRIMES and SCHOON-OVER, JJ., concur.